Title: To George Washington from David Humphreys, 25 April 1787
From: Humphreys, David
To: Washington, George



My dear General
Hartford [Conn.] April 25th 1787

Mr Rogers, who will have the honor of delivering this letter, is an American Gentleman with whom I became acquainted in London. Being of Massachusetts he was introduced to me by Mr Adams, and appeared to be upon terms of intimacy with that Minister. Afterwards I had the pleasure of being a fellow Passenger from Europe with Mr & Mrs Rogers: & considered myself under many obligations for their courtesy & politeness in alleviating the tediousness of confinement at Sea.
Mr Rogers proposes, in passing thro’ Virginia, to wait upon your Excellency at Mount Vernon. In that case, I beg leave to commend him to your attention and hospitality. My best & most affectionate regards attend the whole family. I hope to be with them in all the month of May—in the mean time. I have the honor to be Your sincere friend & Hble Servant

D. Humphreys

